  Case: 1:19-mj-02120-DAR Doc #: 1-1 Filed: 06/17/19 1 of 3. PageID #: 2
STATE OF OHIO           )                                    0-
                        ) SS:
COUNTY OF CUYAHOGA )

UNITED STATES POSTAL INSPECTION SERVICE

I, BRYON GREEN, DO HEREBY DEPOSE AND SAY:

I am a United States Postal Inspector and have been so employed since October
2006, presently assigned at Cleveland, Ohio to investigate Prohibited Mailing
offenses. I have received training in the detection and investigation of prohibited
mailing offenses. I have worked U.S. Postal Service related investigations for
approximately 12 years, during which time I have been the case agent for
investigations leading to prosecution in U. S. District Court, as well as state
courts.

Your Affiant knows based on training and experience that U.S. Mail is often used
by narcotic traffickers to transport controlled substances. Your Affiant knows
based on training and experience that U.S. Postal Service Priority Mail is
commonly used to transport controlled substances because narcotic traffickers
can track the parcels, control dispatch times and locations, and have a guarantee
of delivery in two to three days.

On June 13, 2019, your Affiant was contacted by Parma, Ohio Police and
advised they had received information that narcotics were being shipped, via
U.S. Postal Service, to 5380 Regency Dr. Parma, OH 44129.

On June 16, 2019, your Affiant identified in Postal Service databases U. S.
Postal     Service      Priority   Mail      parcel    bearing tracking no.
9505510830379165346682 addressed to Justin Losinak, 5380 Regency Dr.
Parma, OH 44129 bearing a return address of B. Johnston, 506 Hickory,
Parkersburg, WV 26101 as a suspected drug parcel based on several factors
including but not limited to method of mailing and size.

On June 17, 2019, your Affiant recovered the subject parcel from the Parma,
Ohio Post Office. The subject parcel is further described as white Priority Mail
box, weighing approximately .5 pounds. The subject parcel was mailed on June
14, 2019 from Parkersburg, WV 26101.

The subject parcel did not require a signature for delivery. Signature waivers are
commonly used on drug parcels so the intended recipients do not have to have
contact with the delivery employee and/or law enforcement should the parcel be
seized.

Your Affiant made inquiries with Clear, an electronic database that has proven
reliable in previous investigations in determining the legitimacy of name, address,
and phone number information, and was unable to associate the names Justin
Losinak at 5380 Regency Dr. Parma, OH 44129 or B. Johnston at 506 Hickory,
Parkersburg, WV 26101 in Clear.
  Case: 1:19-mj-02120-DAR Doc #: 1-1 Filed: 06/17/19 2 of 3. PageID #: 3
                                       2


Your Affiant knows based on his training and experience, that individuals using
the U. S. Mails for the purpose of transporting controlled substances will often
place fictitious address and/or name information, different variations of their
names, names of deceased individuals, or no names at all on these parcels to
conceal their true identities from law enforcement should the parcel be seized.

On June 17, 2019, the subject parcel was subjected to “Ciga”, a narcotic
detection canine handled by your Affiant of the Cuyahoga County Sheriff’s
Department, at the Postal Inspection Service Cleveland Field Office. Ciga gave
a positive alert on the subject parcel. According to Detective Twombly, this
positive alert meant Ciga detected the odor of an illegal drug emanating from the
parcel.

Detective Twombly has been State Certified as a Narcotics Canine handler and
he and narcotics canine Ciga have worked together since 2013. Detective
Twombly and canine Ciga were both certified in October 2018 by the Ohio Peace
Officers Training Academy (OPOTA) and the North American Police Work Dog
Association (NAPWDA) in October 2018. Detective Twombly and canine Ciga
have both completed 80 hours of a state-certified training program at Shallow
Creek Kennels in Sharpsville, Pennsylvania under Certified Trainer John
Brannon of the NAAPWDA, a nationally organized police work dog association
that provides training for dogs and handlers. During this time, Ciga was trained
and certified to alert to the presence of the odors from marijuana, cocaine,
heroin, MDEA (methlyenedioxyethlamphamine), methamphetamine (“crystal
meth”), and/or their derivatives. Detective Twombly has been trained how to
handle a detector K-9 and read his alerts. According to Detective Twombly, Ciga
is a reliable K-9 assist unit.

Your Affiant knows based on his training and experience that individuals who
regularly handle controlled substances often leave the scent of controlled
substances, which narcotic canines are trained to indicate alert, on the box,
contents of the box, and/or other packaging material they handle.
  Case: 1:19-mj-02120-DAR Doc #: 1-1 Filed: 06/17/19 3 of 3. PageID #: 4
                                         3


Based on the information contained herein, your Affiant maintains there is
probable cause to believe that the U. S. Postal Service Priority Mail parcel
bearing tracking no. 9505510830379165346682 addressed to Justin Losinak,
5380 Regency Dr. Parma, OH 44129 bearing a return address of B. Johnston,
506 Hickory, Parkersburg, WV 26101 contains controlled substances, and/or
proceeds which are evidence thereof, and/or contraband, in violation of Title 21,
United States Code, Section 841(a)(1).




                                  _____________________________________
                                  BRYON GREEN
                                  POSTAL INSPECTOR


On June 17, 2019, this affidavit was sworn to by the affiant, who did no more
than attest to its contents pursuant to Crim. R. 4.1 (b)(2)(A), by telephone after a
document was transmitted by email, per Crim R. 4.1



___________________________________
DAVID A. RUIZ
U. S. MAGISTRATE JUDGE
